Appeal by defendant from a judgment of the County Court, Westchester County (Edelstein, J.), rendered July 1, 1982, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. I Judgment affirmed. 11 We note that the issues raised by the defendant concerning his plea of guilty were not presented to the court of first instance by way of a motion to withdraw the plea or to vacate the judgment. Accordingly, those issues have not been preserved for our review (see People v Pellegrino, 60 NY2d 636; People v Thomas, 74 AD2d 317, affd 53 NY2d 338). In any event, were we to address the merits, we would affirm. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.